Cassoday, C. J.
During the years 1893 and 1894 the plaintiff was the sheriff of the defendant county. January 3,1895, the plaintiff presented to the board of supervisors of that county, then in session, his bill for board and care of prisoners in the county jail during his term, consisting of 218 different items, and aggregating $1,026.51. The board, upon due consideration, allowed the same upon the basis of $3 per week for the board, and so allowed the bill to the amount of $148.41, but disallowed the balance of $218.10. The plaintiff thereupon appealed to the circuit court from so much of such action, decision, and determination of the county board as disallowed the $218.10. Upon the trial of the cause in the circuit court, and at the close of the testimony on the part of the plaintiff, the court granted a nonsuit, and from the judgment entered thereon the plaintiff brings this appeal.
The county was required by the statute to pay to the *103‘plaintiff bis “ expenses for maintaining ” tbe prisoners confined in the county jail under his charge, upon “the accounts ■of the keeper of such jail having been first allowed by the ■county board.” R. S. sec. 4941. The several items which may be allowed to go into such account are specifically prescribed by statute. R. S. sec. 4950. This court has repeatedly held that the county is liable to the sheriff for whatever the proper board of persons confined in the county jail may actually cost, including the cost of the materials used for food and for preparing and serving the same, but without 'any allowance for the sheriff’s personal services or for profits in his favor. Bell v. Fond du Lac Co. 53 Wis. 433; Nickell v. Waukesha Co. 62 Wis. 469; Parsons v. Waukesha Co. 83 Wis. 288. As indicated in these cases, the sheriff “ is to be indemnified or made good for the actual charges or -expenses which he incurs in boarding or maintaining persons ■confined in the county jail.” The plaintiff failed to make •a case within the rule thus fixed by the statutes and sanctioned by adjudication. Each of the several items in his bill is simply for commitment, discharge, board, and care of the particular prisoner named. The testimony on the part of the plaintiff does not attempt to give such cost or expense, and in his testimony he admitted, in effect, that he did not know and could not tell the amount of such cost or such expenses, and that he kept no account of the same. 'The most he attempts to give is a general estimate or opinion. We are constrained to hold that the nonsuit was properly granted.
By the Court.— The judgment of the circuit court is affirmed.